Exhibit 10.4

DEVELOPMENT AGREEMENT

Between

TRINSIC RESIDENTIAL GROUP, LP,

a Delaware limited partnership, as Developer

And

GGT TRG GRAND LAKES TX, LLC,

a Delaware limited liability company, as Owner

Dated: December 20, 2012



--------------------------------------------------------------------------------

DEVELOPMENT AGREEMENT

THIS DEVELOPMENT AGREEMENT (this “Agreement”), is entered into as of the 20th
day of December, 2012 by and between GGT TRG GRAND LAKES TX, LLC, a Delaware
limited liability company (together with its successors and assigns, “Owner”)
and TRINSIC RESIDENTIAL GROUP, LP, a Delaware limited partnership (“Developer”).

Article 1. Recitals and Definitions

1.1 Recitals. Owner owns or will own land comprising approximately 14.45 acres,
located on the northeast corner of the intersection of Grand Corner Drive and
Westpark Toll Road (formerly known as F.M. 1093), being all of Unrestricted
Reserve “B”, Block 2 of Grand Corner Reserves, Fort Bend County, Texas, recorded
in the map of plat thereof under Plat No. 20080092 in Fort Bend County, Texas
more particularly described in Exhibit A attached hereto and incorporated herein
by this reference (the “Property”), and Owner desires to develop an apartment
complex on the Property which will contain 291 Class A rental apartment units
and related amenities (the “Project”) and be known as “Aura Grand Corner”. Owner
desires to retain Developer as the developer for the Project subject to and in
accordance with the terms hereof, and Developer wishes to serve as Developer of
the Project subject to and in accordance with the terms hereof.

1.2 Definitions. The terms defined in this Section 1.2 shall, for the purposes
of this Agreement, have the meanings herein specified unless the context
expressly or by necessary implication otherwise requires:

“Affiliate” shall mean, for any party, (i) any entity directly or indirectly
controlled by, controlling or under common control with such party, or (ii) any
entity owning or controlling 10% or more of the outstanding voting interests of
such party, or (iii) any officer, director, general partner or managing member
of such party, or (iv) any entity or person who is an officer, director, general
partner, managing member or holder of 10% or more of the voting interests of any
entity or person described in clauses (i) through (iii) of this definition.

“Affiliate Member” means TRG Grand Corner, L.P., a Delaware limited partnership,
which is an Affiliate of Developer and a Member of Owner.

“Allowable Development Costs” shall have the meaning provided in Section 2.5.

“Architect” means Womack + Hampton Architects, L.L.C., a Texas limited liability
company.

“Code Compliance Changes” shall have the meaning provided in Section 2.15.

“Completion” or “Completed” means the full and final completion of the
Improvements and the balance of the Project, in a good and workmanlike manner,
lien free (which may include liens removed by the posting of bond acceptable to
remove such lien from title) and material defect free on or before the
Completion Date in compliance with all Requirements, including, without
limitation, the 1988 Fair Housing Act Amendments and all guidelines, rules and
regulations promulgated and adopted in connection therewith to the extent they
relate to

 

1



--------------------------------------------------------------------------------

construction, substantially in accordance with the Plans and Specifications, and
in accordance with the terms of this Agreement and to a qualitative standard
(including, without limitation, as to construction standards and materials) at
least equivalent to the standard achieved at comparable first class garden
apartment projects of similar size with similarly situated amenities located in
the Katy, Texas metropolitan statistical area, as evidenced by issuance of a
final certificate of occupancy for all applicable components of the Project
(including, without limitation, the clubhouse, each apartment unit and any of
the structures and material amenities to be constructed on the Property) and as
established by certification thereof by Developer, the Architect and the General
Contractor, subject to completion of the Punchlist Items and subject to the
installation of landscaping, which in accordance with good horticultural
practices should be installed at a different time of year and for which adequate
provisions have been made for installation at a seasonally appropriate time.
When used with reference to any individual building that is part of the
Improvements, “Completion” or “Completed” shall mean such individual building
has been completed in accordance with the terms of the Construction Contract, in
a good and workmanlike manner, lien free and defect free in compliance with all
Requirements, including, without limitation, the 1988 Fair Housing Act
Amendments and all guidelines, rules and regulations promulgated and adopted in
connection therewith to the extent they relate to construction, substantially in
accordance with the Plans and Specifications, and in accordance with the terms
of this Agreement and to a qualitative standard (including, without limitation,
as to construction standards and materials) at least equivalent to the standard
achieved at comparable first class garden apartment projects of similar size
with similarly situated amenities located in the Katy, Texas metropolitan
statistical area, as evidenced by issuance of a final certificate of occupancy
for such building and as established by certification thereof by Developer, the
Architect and the General Contractor, subject to completion of the Punchlist
Items related to such building. “Completion” shall further not be deemed to have
occurred until Owner has determined that there have been no significant or
material unapproved field changes during construction of the Project (other than
Minor Field Changes, Code Compliance Changes and those changes otherwise
approved by Owner pursuant to the terms of this Agreement); provided that such
determination shall take place within thirty (30) days of the date of the
issuance of a final certificate of occupancy for all applicable components of
the Project or an individual building that is part of the Improvements, as
applicable.

“Completion Date” means the earlier of: (i) twenty-four (24) months following
the date on which all building permits and other government approvals required
for the General Contractor to begin construction of the buildings pursuant to
the Construction Contract have been issued, with such date extended one day for
each day of delays caused by any Event of Force Majeure, or (ii) October 1,
2014.

“Construction Consultant” means that certain construction consultant to be
selected by Owner in its sole and absolute discretion.

“Construction Contract” has the meaning set forth in Section 2.1.

“Construction Cost Overruns” has the meaning set forth in Section 2.6.

“Construction Lender” means Texas Capital Bank, National Association.

 

2



--------------------------------------------------------------------------------

“Construction Loan” means that certain loan in the original principal amount of
no more than $21,470,000.00 provided by Construction Lender to finance the costs
of acquisition of the Property and construction of the Improvements.

“Construction Loan Documents” means those certain documents memorializing and
securing the Construction Loan including, but not limited to a construction loan
agreement, promissory note, mortgage and any other agreements, documents, or
instruments evidencing, guarantying, securing or otherwise relating to the
promissory note, or executed or delivered in connection with the Construction
Loan, as such agreements, documents, and instruments may be amended, modified,
extended, renewed or supplemented from time to time.

“Developer Principals” means, collectively, Gregory A. Jones and Brian J. Tusa.

“Development Fee” has the meaning set forth in Section 4.1.

“Engineer” means Kimley-Horn and Associates, Inc., a North Carolina corporation.

“Event of Force Majeure” means any of the following: strike, lockout, fire or
other casualty, material or labor shortage, governmental regulation or control
not in effect on the date of this Agreement, inclement weather, or acts of God;
provided that Developer shall deliver to Owner written notice of the occurrence
of each such event within five (5) days after the date that Developer or any of
its Affiliates first becomes aware of the occurrence thereof. For the avoidance
of doubt, “Event of Force Majeure” shall not include (a) inability to obtain
financing or other lack of funds, (b) delays in obtaining any governmental
approval unless such delay is the result of a general moratorium on issuing
government approvals, or (c) delays due to adverse soil conditions, if such
delays due to adverse soil conditions continue for longer than thirty (30) days
in aggregate.

“Existing Plans and Specifications” has the meaning set forth in Section 2.1.

“General Contractor” means Trinsic Residential Builders LLC, a Delaware limited
liability company.

“Guaranteed Price” has the meaning set forth in Section 2.4.

“Improvements” means, collectively, the improvements to be constructed on the
Property as shown in the Plans and Specifications.

“Joint Venture Agreement” shall mean the Limited Liability Company Agreement of
Owner of even date herewith, as the same may be amended or supplemented from
time to time.

“Member” or “Members” shall mean the Members (as defined in the Joint Venture
Agreement) of Owner.

“Minor Field Changes” shall have the meaning set forth in Section 2.15.

“Plans and Specifications” has the meaning set forth in Section 2.1.

 

3



--------------------------------------------------------------------------------

“Project” has the meaning set forth in Section 1.1.

“Project Budget” shall mean the Project Budget (as defined in the Joint Venture
Agreement), a copy of which is attached hereto as Exhibit C and incorporated
herein by this reference.

“Project Contracts” has the meaning set forth in Section 2.7.

“Property” has the meaning set forth in Section 1.1.

“Punchlist Items” means, collectively, unfinished items of on-site construction
and correction of any such work that are not necessary for the issuance of any
temporary or final certificate of occupancy or for completion of the Project in
accordance with the terms of this Agreement, that will be completed by General
Contractor within 60 days following Completion, all as reasonably determined by
Construction Consultant; provided that such 60-day period shall be extended for
a reasonable period of time which shall not exceed, in any event, 120 days in
the aggregate, to enable completion of Punchlist Items, so long as Developer is
in good faith diligently overseeing General Contractor, and General Contractor
is in good faith pursuing a resolution to any outstanding Punchlist Item as of
the end of such 60-day period.

“Requirements” means, collectively, all laws, ordinances, rules, regulations,
codes, requirements of governmental authorities, permits, licenses, approvals,
the terms of all restrictions, easements and other arrangements of record
affecting all or any portion of the Property, and all contractual obligations of
Developer and Owner (including obligations related to the Construction Loan and
any other third-party financing).

Article 2. Developer’s Obligations

2.1 Certain Development Obligations. Owner hereby retains Developer as, and
Developer hereby agrees to act as, the developer for the Project and to develop,
organize, supervise, monitor and manage the Project, subject to and in
accordance with the terms of this Agreement. Owner has approved the preliminary
plans and specifications for the Project listed on Exhibit B to this Agreement
(collectively, the “Existing Plans and Specifications”). Developer shall prepare
and submit to the Owner, for review and approval, no later than February 1,
2013, final plans and specifications (once approved by the Owner, collectively,
the “Plans and Specifications”). Upon Owner’s final approval of the Plans and
Specifications, Exhibit B shall be updated to list all Plans and Specifications.
Owner has approved the Project Budget, which is attached as Exhibit C to this
Agreement. Developer shall develop and cause Completion of the Project to occur
in accordance with the terms of this Agreement and at a cost (which shall be
paid by Owner, via draws under the Construction Loan or otherwise), including
the Development Fee, not to exceed the Guaranteed Price. Owner and General
Contractor will enter into a guaranteed maximum price construction contract for
construction of the Improvements in accordance with the Plans and Specifications
and the Project Budget (the “Construction Contract”). Notwithstanding anything
to the contrary, neither Owner’s entry into, nor any term of, the Construction
Contract or the contract with the Architect (the “Architectural Contract”),
shall in any way limit or amend Developer’s obligations under this Agreement
provided that the Construction Contract and the Architectural Contract are
consistent with the

 

4



--------------------------------------------------------------------------------

Plans and Specifications. Further, Developer agrees that it shall not use or
attempt to use any ambiguity, conflict or inconsistency between this Agreement
and the Construction Contract as a defense to any of its obligations under this
Agreement. Owner shall pay or cause to be paid, before delinquency and prior to
the addition of interest and penalties, all costs associated with the Project
prior to Completion, including, without limitation, the costs of construction,
ownership, operation and maintenance of the Project in accordance with the terms
of this Agreement, and additional costs associated with or resulting from the
occurrence of any Event of Force Majeure. Developer will exercise diligent
efforts to ensure the proper protection of and accounting for the Project and
all proceeds thereof, will deal at “arms-length” with all third parties and will
serve the best interests of Owner in dealing with all third parties in
connection with the Project.

2.2 Draws. Developer shall deliver to Owner copies of all draw requests and
related materials required by any lender for the disbursement of any portion of
any financing (including the Construction Loan). Such draw requests shall be
delivered to the Owner simultaneously with Developer’s delivery of such draw
request to the relevant lender. Owner shall have the right to object to any such
draw request and related materials within the same time period permitted for the
relevant lender’s review thereof; provided, however, that to the extent that any
such draw request is consistent with the Project Budget and is approved by the
relevant lender, such draw request shall be deemed approved by Owner.

2.3 Construction Loan In-Balance. Developer shall promptly deliver to
Construction Lender upon the request of Owner and from Developer’s own funds and
not proceeds of the Construction Loan such amounts as are required by
Construction Lender to maintain the Construction Loan “in-balance” to the extent
the Construction Loan is not “in-balance” for a reason directly and solely
caused by Developer or as a result of Construction Cost Overruns. The
Construction Loan shall be “in balance” only at such time and from time to time
as Construction Lender may determine, in its reasonable discretion in accordance
with the Construction Loan Documents, that the undisbursed portion of the
Construction Loan (as allocated pursuant to the Project Budget, as amended from
time to time) equals or exceeds the actual cost to complete construction of the
Project.

2.4 Guaranteed Price. “Guaranteed Price” shall mean the amount equal to the
lesser of (i) actual, audited Allowable Development Costs for the Project
incurred through Completion, and (ii) the sum of (A) total project costs as
shown in the Project Budget plus (B) the aggregate cost of change orders
initiated by the Owner, if any, on its own behalf and not as a result of any
change order requested by Developer, under the last paragraph of Section 2.15.
Owner shall have the right from time to time and no later than one hundred
twenty (120) days following Completion to audit or have audited by independent
accountants all actual costs associated with the Project, including, without
limitation, Allowable Development Costs. Developer shall cooperate with any such
audit, including, without limitation, by providing access to all books and
records related to the Project. In no event (including, without limitation, on
account of any Event of Force Majeure) shall Owner, any of its Members,
Construction Lender or any other person or entity have any obligation to pay to
Developer or any of its Affiliates any amount that would cause the aggregate
amount received by Developer or any of its Affiliates under this Agreement, the
Joint Venture Agreement, or any other agreements between the aforementioned
parties, including, without limitation, through advances under the Construction
Loan, to exceed the Guaranteed Price.

 

5



--------------------------------------------------------------------------------

2.5 Allowable Development Costs. “Allowable Development Costs” means,
collectively, the costs and expenses associated with the acquisition,
development, construction, ownership, operation and maintenance of the Project
through Completion to the extent provided in a line item included in the Project
Budget, including, without limitation, interest, real estate taxes, marketing
and other operating costs and expenses of the Project. Income from the Property
received prior to the Completion Date shall be used only to pay Allowable
Development Costs.

2.6 Cost Overrun Funding. If prior to Completion, costs and/or expenses
associated with the Project in excess of the aggregate total of the line items
in the Project Budget, following reallocation of savings, use of contingency and
amendment of the Project Budget, in each case in accordance with the terms of
this Agreement and the Joint Venture Agreement (collectively, such excess being
“Construction Cost Overruns”) must be paid, Developer agrees to pay one hundred
percent (100%) of such Construction Cost Overruns on or before the date they are
due and in any event no later than ten (10) days following receipt of notice
from Owner. Any Construction Cost Overruns funded by Developer shall not be
treated as a contribution by Developer or Affiliate Member to Owner or in any
manner construed so as to increase the Capital Account or Initial Capital
Contributions (as such terms are defined in the Joint Venture Agreement) of
Affiliate Member under the Joint Venture Agreement, shall not be treated as
Additional Capital (as such term is defined in the Joint Venture Agreement) of
Affiliate Member under the Joint Venture Agreement, shall not be treated as a
loan to Owner, and shall not entitle Developer or Affiliate Member to any
interest on or refund of any amounts so advanced or to any other rights or
remedies against Owner or any Member.

2.7 Enforcement of Contracts. Developer agrees, at Developer’s expense, to
enforce or cause to be enforced, performance, as applicable, of the provisions
of the Construction Contract, the Architectural Contract and all other contracts
associated with the development of the Project (collectively, the “Project
Contracts”) in a commercially reasonable manner such that all work performed and
services provided under each Project Contract will be performed and provided, as
the case may be, in accordance with its terms. Notwithstanding the foregoing,
Owner shall have the right to enforce each such contract directly, and Developer
shall cooperate with Owner in all reasonable respects with respect to such
enforcement. To the extent that Developer is the prevailing party in an action
to enforce any of the Project Contracts, Developer shall be entitled to recover
its reasonable attorneys’ fees and costs from the adverse party under the
applicable Project Contact; provided, however, that in the event Owner and
Developer jointly incur costs in an action to enforce a Project Contract, Owner
and Developer shall share in any recovery from such adverse party under the
Project Contact in proportion to their respective expenses incurred in any such
enforcement action. Upon the request of Owner from time to time, Developer shall
provide or cause to be provided to Owner a list and copies of all Project
Contracts. Each of the Construction Contract and the Architectural Contract
shall be in form and substance satisfactory to Owner and shall not be amended,
modified, supplemented or terminated without the prior written approval of
Owner. Each Project Contract shall contain an express provision requiring such
Project Contract to be assigned to Owner upon notice from Owner to the
contractor or third party under such Project Contract, unless such Project
Contract is already in the name of the Owner.

 

6



--------------------------------------------------------------------------------

2.8 Assignment of Guaranties and Warranties. Developer, as assignor, hereby
conditionally assigns, transfers and sets over to Owner, as assignee, all of its
right, title and interest in and to all guarantees and warranties received by
the Developer from contractors and suppliers in connection with the design,
construction and development of the Project, provided that Developer shall be
subrogated to the rights of the Owner with respect to any claims which have been
guaranteed hereunder and satisfied by Developer pursuant hereto. Developer shall
not take, and has not taken, any action or done anything which could limit the
enforceability of such guarantees and warranties.

2.9 Correction of Defective or Non-Conforming Work. Without limiting any other
term of this Agreement, Developer agrees to repair, correct or replace (or cause
the General Contractor to repair, correct or replace), at its own cost and
expense, all of the work to be performed and all materials to be furnished or
installed in connection with construction of the Improvements (including,
without limitation, any change orders, modifications or corrections thereto)
that may prove not to be substantially in accordance with the Plans and
Specifications (as supplemented and/or modified in accordance with the terms of
this Agreement and as may be determined by the Architect to be out of compliance
with the Plans and Specifications) or the Requirements or not to be free from
material defects in workmanship and/or materials; provided, however, that any
such claim of defective or non-conforming work shall be made with respect to any
building or related Improvements constructed pursuant to the Construction
Contract, if at all, on or prior to the date which is one (1) year following
Completion with respect to building or related Improvements and Developer’s
obligation to repair, correct or replace (or cause the General Contractor to
repair, correct or replace) such work shall, with respect to each building or
related Improvements, expire one (1) year following Completion of such building
or related Improvements (the “Correction Period”). Developer further agrees to
pay the cost (or cause the General Contractor pay the cost) of repairing all
damage to other property resulting from material defects in the work to be
performed or materials to be furnished or installed in connection with
construction of the Improvements and to pay the cost and expenses (or cause the
General Contractor pay the cost and expenses) of replacing other property which
may be damaged or disturbed in repairing, correcting or replacing any material
defects in work or materials as provided herein.

2.10 Fidelity Bonds and Indemnity. Developer agrees that it will indemnify,
defend and save Owner harmless from any loss, cost, damage or expense incurred
by Owner by reason of (i) any unauthorized use of funds by Developer or its
Affiliates, (ii) fraud, theft, dishonesty or other wrongful act of Developer or
any employee of Developer or its Affiliates, or (iii) any liability, cost or
expense of or to Owner under the Construction Contract or the Architectural
Contract, other than amounts due and owing by Owner under the Construction
Contract or the Architectural Contract. At the request of Owner or Construction
Lender, Developer shall obtain fidelity bonds from reputable surety companies
covering all employees of Developer having access to funds relating to the
Property and indemnifying Owner against all losses to Owner from fraud, theft,
dishonesty or other wrongful acts of Developer or such persons or for such acts
or omissions of Developer which may be imputed to Owner by virtue of Affiliate
Member’s membership interest in Owner, and the fees or costs for such fidelity
bonds shall be included in the Project Budget. Developer’s obligations to
indemnify, defend and save Owner harmless in this Section 2.10 shall survive the
expiration or termination of this Agreement.

 

7



--------------------------------------------------------------------------------

2.11 Liens. If any direct or indirect contractor, subcontractor, supplier or any
other party affiliated with or otherwise party to any contract with the General
Contractor establishes a lien against the Project and/or the Property or the
work done or materials supplied in connection with the Improvements, Developer
shall, within ten (10) business days following the earlier of Developer’s
receipt of notice from the Owner regarding such lien and such time as Developer
becomes aware of the lien, cause the lien to be discharged of record (either by
obtaining and recording a lien discharge bond from a surety and in a form
reasonably acceptable to Owner, or otherwise causing such lien to be discharged
of record) at no cost to Owner; provided, however, that if such lien is
established as a result of Owner’s failure to make payments under the
Construction Contract (provided Owner had received all of the requisite
invoices, lien waivers and evidence of expenditures ), then Developer shall not
be responsible for the removal or satisfaction of such lien under this
Section 2.11. If a lien for which Developer is responsible hereunder is not so
discharged prior to the expiration of such ten (10) business day period, Owner
shall thereafter have the right to withhold all further payments and fees to the
Developer until the lien is discharged. Owner may either (a) apply amounts so
withheld to discharging such lien, or (b) retain such amounts until such lien is
discharged or released by the lienor, and shall thereafter deliver to Developer
any amounts remaining of such withheld payments and fees after payment of the
fees and expenses Owner incurs in connection with such lien. Developer agrees to
indemnify, defend, and hold Owner harmless from and against any and all costs,
expenses, liabilities, claims and obligations incurred in connection with any
such lien for which Developer is responsible hereunder and to have such lien
discharged of record. Developer’s obligations under this Section 2.11, including
the obligation to indemnify, defend and hold Owner harmless, shall survive the
expiration or termination of this Agreement.

2.12 Developer’s Services. Without limiting any other term of this Agreement,
Developer shall, and shall have the right to:

(a) Keep Owner and Construction Consultant advised generally as to developments
affecting the Property and the Project and respond, coordinate and cooperate
with all reasonable requests by Owner or Construction Consultant inquiring as to
the status of the progress of the Project for the purpose of enabling Owner or
Construction Consultant to monitor Developer’s progress;

(b) Allow Construction Consultant to attend monthly Project meetings, provide
Construction Consultant reasonable advance notice of each such meeting, and
furnish Construction Consultant with minutes, notes and reports reasonably
requested by Construction Consultant to document administration of the Project;

(c) Obtain and maintain (or cause to be obtained and maintained) in full force
and effect all necessary authorizations, agreements, permits, licenses
(including, without limitation, surety bonds) and similar documents with the
appropriate governmental authorities and utility companies pertaining to the
Project and necessary for Completion of the Project by the Completion Date and
full use and occupancy of the Project;

(d) Supervise the performance of all contracts with and coordinate the
activities of all designated Project consultants;

 

8



--------------------------------------------------------------------------------

(e) Organize and administer Owner’s insurance program during development and
construction of the Project;

(f) Perform such other related business and development functions pertaining to
the development of the Project as agreed between Owner and the Developer;

(g) Supervise the design and construction of the Project, including all
buildings constructed as a part of the Project and all off-site improvements and
on-site common area improvements, such as site preparation and grading,
above-ground and underground utility systems, parking lots, surface
improvements, lighting, roads, and landscaping, in each case strictly in
accordance with the Plans and Specifications;

(h) Maintain a review function over the Architect and General Contractor with
respect to:

 

  (i) Approval of shop drawings and equipment manuals;

 

  (ii) Revisions to working drawings and specifications required by reason of:
(1) design omission or error; (2) field conditions; (3) governmental review; or
(4) changes requested by Owner;

 

  (iii) Periodic technical inspections; and

 

  (iv) Construction inspection;

(i) Make final inspections of the Project with the Architect and General
Contractor and prepare or cause to be prepared and issue an exception report and
process all exception report items, warranties, guarantees, bonds and other
matters required with respect thereto and procure all necessary operating and
occupancy certificates and permits for the use of the Project;

(j) Within thirty (30) days following Completion, Developer shall deliver to
Owner and Construction Consultant a complete set of as-built drawings or a
complete set of annotated Plans and Specifications prepared by the Architect,
General Contractor or any subcontractor, as applicable, and showing all of the
Improvements as actually constructed by General Contractor; provided, however,
that Developer’s delivery of the as-built drawings or annotated Plans and
Specifications shall not imply any representation or warranty on the part of
Developer with respect thereto. Such as-built drawings shall be in form
reasonably satisfactory to Owner, and Developer shall cause any corrections
requested by Owner or Construction Consultant to be made in such as-built
drawings;

 

9



--------------------------------------------------------------------------------

(k) Perform the following services:

Distribute (or cause to be distributed by the appropriate party) weekly to
Owner, minutes of weekly project meetings, if any and monthly to Owner, as such
documents are available:

 

  (i) copies of all current construction schedules,

 

  (ii) a variance report,

 

  (iii) construction status reports,

 

  (iv) current Project Budget with pending change orders and notations for any
cost savings,

 

  (v) all field reports of the Architect and Engineer,

 

  (vi) all summaries of material test reports,

 

  (vii) all other threshold inspection reports and an open items report,

 

  (viii) a narrative description of leasing status, development and construction
issues and a variance explanation,

 

  (ix) following Completion, a balance sheet, operating statement and cash flow
statement, each certified by the Developer as true and correct in all material
respects,

 

  (x) all Construction Loan disbursement requests and related certificates,
releases and lien waivers from the previous Construction Loan application and
approvals of payment by Construction Lender, and

 

  (xi) copies of all other material documents and written communications between
Developer and Construction Lender;

(l) Deliver or cause to be delivered to Owner a copy of each interim progress
report, each in substantially the form as is attached hereto as Exhibit D, not
less frequently than monthly prior to Completion and otherwise make available to
Owner and its representatives, employees, officers and agents the books and
records of Owner possessed by Developer or within Developer’s control. Owner
shall have the right to audit, examine and make copies of or extracts from the
books of account and records of Developer and Owner (but nothing herein shall
require a Member to pay for the preparation of audited financial statements
required by Section 7.1 of the Joint Venture Agreement). The costs of any such
audit included within the Project Budget shall be an Allowable Development Cost.
The costs of any such audit in excess of the expenses included in the Project
Budget shall be paid by Owner. Such books of account and all records of Owner
possessed by Developer or within Developer’s control shall remain the property
of Owner;

(m) Complete all Punchlist Items within 60 days following Completion to the
reasonable satisfaction of Owner and otherwise in accordance with the terms of
this Agreement;

 

10



--------------------------------------------------------------------------------

(n) Deliver to Owner upon Completion an as-built survey of the Project prepared
by a registered land surveyor in the state where the Property is located and in
form and substance reasonably satisfactory to Owner;

(o) Perform such other services as are usual and customary to assist Owner in
the development, construction and operation of the Project; and

(p) At all times during construction of the Project, Developer, when insurable
risk exists, shall procure or cause to be procured for the benefit of Owner in
accordance with the Project Budget:

 

  (i) “special perils” or equivalent policy form of builder’s risk insurance in
the amount of one hundred percent (100%) of the completed value of the
Improvements, plus the value of subsequent Construction Contract modifications,
if any, and cost of materials supplied or installed by others, comprising the
total value of the Improvements, which shall be converted to permanent property
hazard insurance for all Improvements included within the Project upon issuance
of a certificate of occupancy for each such building, and, for both forms of
coverage, Developer’s and Owner’s lenders’ interests shall be protected under a
loss payable clause. The builder’s risk insurance policy must provide (A) a
permission to occupy endorsement (B) include coverage for the perils of
collapse, flood and/or surface water, and earthquake/volcanic action, where
applicable (C) [intentionally deleted], (D) include coverage for soft costs and
(E) include coverage for materials temporarily stored off site and/or in transit
(unless such risk of loss is transferred to others by written contract). Owner
and Developer shall each be included as an additional insured;

 

  (ii) standard business income/loss of rents insurance against loss of
income/rents from the Project as a result of covered damage to the Project on a
“special perils” or equivalent policy form and including the perils of
terrorism, flood and earthquake. Such insurance shall cover one hundred percent
(100%) of the actual loss sustained for at least twelve (12) months with
coinsurance waived by an agreed value clause (to the extent such a provision is
commercially available);

 

  (iii) a policy of commercial general liability insurance (occurrence form)
having a limit of not less than $1,000,000 per single occurrence, $2,000,000
aggregate, including a “Per Project Aggregate” endorsement. Owner and its
designees shall be named as additional insured on Developer’s, General
Contractor’s and all subcontractor’s policies. The additional insured coverage
shall be provided on either (A) CG2010 covering ongoing operations and CG2037
covering additional insured completed operations; or (B) an equivalent form
which includes both Ongoing and Completed Operations, if acceptable to Owner;

 

11



--------------------------------------------------------------------------------

  (iv) commercial automobile liability including coverage for owned, hired and
non-owned vehicles with a limit not less than $1,000,000 combined single limit;

 

  (v) worker’s compensation insurance having limits not less than those required
by state statute and federal statute, if applicable, and employers liability
insurance in an amount not less than $500,000, each accident; $500,000 disease
policy limit; $500,000 each employee, covering all persons employed by Owner,
Developer and the General Contractor in the conduct of its operations at the
Project (including the all states endorsement and, if applicable, the volunteers
endorsement); and

 

  (vi) an umbrella policy of commercial general liability insurance having a
limit of not less than $8,000,000.00 per occurrence and $8,000,000 general
aggregate.

Such insurance policies shall be issued by insurance companies with a rating of
not less than A- Class VIII in the latest edition of Best’s Insurance Guide.
Owner’s lenders shall be listed as Mortgagee on all property insurance policies
and additional insured parties on all liability insurance policies, and
Developer shall deliver to Owner certified copies of such insurance policies,
together with certificates evidencing the coverage of Owner and its lenders
under the liability policy, promptly upon issuance or renewal thereof. Developer
shall not take or fail to take any action that would cause the cancellation of,
diminish coverage under or result in an increased premium for any of the
insurance described in this Section.

2.13 Coordination with Joint Venture Agreement. Notwithstanding anything herein
to the contrary, without the written approval of the Owner, Developer shall not
take any action which would require the prior approval of the Member(s) as a
“Major Decision” or a “CNL Decision” under the Joint Venture Agreement.

2.14 [Intentionally Deleted].

2.15 Amendments to Plans and Specifications; Change Orders. Developer shall not
amend the Plans and Specifications or utilize a change order except upon the
terms and conditions set forth in this Section. Except for Minor Field Changes
and Code Compliance Changes (each as defined below), if Developer desires to
amend or modify the Plans and Specifications or utilize a change order,
Developer shall provide three (3) business days’ prior written notice to Owner
(each, a “Change Notice”). Simultaneously with the delivery of such Change
Notice to Owner, Developer shall deliver a copy of such Change Notice to the
attention of the person at Construction Consultant designated by Owner from time
to time. The Change Notice shall specify the proposed change to the Plans and
Specifications, the amount of any cost increases or cost decreases in connection
with such proposed change and other relevant

 

12



--------------------------------------------------------------------------------

information to permit Owner to evaluate the proposed amendment, modification or
change order and the actual or potential effect upon the Project and
Improvements. Owner, in its sole discretion, may approve of any proposed
amendment, modification or change order set forth in the Change Notice, by
providing Developer with written notice of such approval within three
(3) business days after Owner’s receipt of such Change Notice (the “Approval
Notice”). Unless Owner, in its sole discretion, sends Developer notice within
such three (3) business day period, that Owner will not send the Approval
Notice, the proposed amendment or modification shall be deemed to have been
approved by Owner. Notwithstanding anything herein to the contrary, Developer
may make Minor Field Changes and Code Compliance Changes in the Plans and
Specifications without the consent of Owner. As used herein, the term “Minor
Field Changes” means any changes to the Plans and Specifications which satisfy
all of the following conditions and requirements:

(a) the change shall not involve any substitution or elimination of materials;
or if it does involve material substitution, the substituted materials are of
equal or superior quality, durability and appearance to the materials which are
being replaced, and the substitution shall not materially change the appearance
or use of the Improvements;

(b) the change shall not diminish the value or utility of the Project or the
mechanical, structural or architectural integrity thereof;

(c) the value of the work represented by such proposed change shall not exceed
$75,000 and, when combined with all previous Minor Field Changes, shall not have
a cumulative value in excess of $400,000; and

(d) the change shall not require any change or modification to or amendment of
the building permits issued by the City of Katy, Texas or Fort Bend County,
Texas, as applicable, for construction of the Improvements.

“Code Compliance Changes” means any changes in the Plans and Specifications
which are required by any governmental agency in connection with its review and
inspection process and which also comply with the requirements set forth in
subparagraphs (a), (b) and (c) above with respect to Minor Field Changes.

Developer shall give notice to Owner of the change within five (5) business days
after the change is effected. Nothing in this subsection shall be deemed in any
way to excuse, delay or otherwise affect Developer’s obligations to deliver to
Owner as-built drawings as described in Section 2.12.

Notwithstanding anything to the contrary contained in this Section 2.15, in no
event may Developer amend the Plans and Specifications or utilize change orders
in any manner which would modify, change or otherwise alter the foundations of
the Improvements. Developer shall enter into any change order which Owner may
request in writing so long as such change order is reasonably acceptable to
Developer and acceptable to Construction Lender. Any increased costs
attributable to such an Owner requested change order shall increase Allowable
Development Costs and the Project Budget on a dollar-for-dollar basis.
Notwithstanding anything herein to the contrary, in no event shall Allowable
Development Costs or the Project Budget be deemed increased by any change order
approved in an Approval Notice that consists of or results in a Construction
Cost Overrun.

 

13



--------------------------------------------------------------------------------

2.16 Negative Covenants of Developer. Developer shall not, without the prior
written consent of the Members (which consent may be granted or withheld in the
sole and absolute discretion of the Members), do or permit to be done any of the
following:

(a) Enter into the Construction Contract, any architectural contract, or any
other contract relating to the construction of the Project;

(b) Amend or modify the Construction Contract;

(c) Enter into any additional contracts, agreements or obligations with any of
its Affiliates in connection with the Project; or

(d) Subject to the terms of this item (d), amend or modify the Project Budget,
other than to reallocate demonstrated line item savings and amounts set forth in
the contingency line item to demonstrated line item overruns. For the avoidance
of doubt, Developer may reallocate demonstrated line item savings or contingency
line item amounts in the event that the guaranteed maximum price under the
Construction Contract exceeds the applicable line items in the Project Budget.
In no event shall Developer have the right to reallocate amounts in the
contingency line item in excess of $100,000 for each individual reallocation and
$600,000 for all such reallocations except (i) as necessary to cause the
applicable line items in the Project Budget to match the guaranteed maximum
price under the Construction Contract or (ii) with the prior written consent of
Owner, which shall not be unreasonably withheld.

Article 3. Developer’s Staff

Developer acknowledges that in order to perform the services required of it
hereunder, it will be necessary for Developer to have in its employ certain key
staff personnel. Accordingly, Developer agrees that the staff available to it in
connection with its performance of this Agreement shall at all times consist of
sufficient qualified personnel who shall use at least such of their time and
effort as is necessary to assure the full performance of this Agreement by
Developer.

Article 4. Developer Compensation

4.1 Development Fee. For Developer’s services in connection with the development
of the Project as set forth in this Agreement, Owner shall pay a development fee
(the “Development Fee”) to the Developer in an amount equal to 3% of the final
Project Budget. The Development Fee shall be paid by Owner to Developer first in
the amount of 25% of the total fee at the closing of the Construction Loan and
the remaining amount in eighteen (18) equal monthly installments over the term
of the construction period as set forth in the Construction Contract, beginning
on the first day of the month following the date of the first capital call
(following the date hereof) for “Additional Initial Capital (as defined in the
Joint Venture Agreement) under the Joint Venture Agreement, and thereafter on
the first day of each month following a call for capital under the Joint Venture
Agreement or an advance of proceeds under the Construction

 

14



--------------------------------------------------------------------------------

Loan by Construction Lender to pay costs under the Construction Contract, as
applicable. Payments of the Development Fee shall be paid from the proceeds of
the Construction Loan to the extent allowable under the terms and conditions of
such Construction Loan and, to the extent not so allowable, by Owner out of
capital contributions from the Members required under the Joint Venture
Agreement or out of cash flow from the Project as and when available.
Developer’s requisitions for payment of costs as described above in this
Agreement shall include a requisition for the applicable portion of the
Development Fee, and in any event shall be subject to the approval of Owner,
which approval shall be deemed given if the requisition is consistent with the
Project Budget and payments of installments of the Development Fee are not being
withheld pursuant to the following sentence. Notwithstanding the foregoing,
(i) payment of installments of the Development Fee shall be withheld for any
periods during which Developer is in default under this Agreement beyond any
applicable notice and cure period, (ii) if Developer delivers to Owner a
permanent, unconditional final certificate of occupancy for the Project prior to
October 1, 2014, the balance of the Development Fee shall thereupon be deemed
earned and be promptly paid by Owner, and (iii) the aggregate amount of the
Development Fee shall in no event exceed the amount stated as the development
fee in the final line item of the final Project Budget and Owner and Developer
shall reconcile downward, as applicable, the aggregate amount of the Development
Fee at such time as the final Project Budget is determined.

Article 5. Covenants, Representations and Warranties of Developer.

Developer hereby covenants, represents and warrants to Owner as follows:

(a) Developer is a limited partnership duly formed and in good standing under
the laws of the State of Delaware and duly qualified to do business within the
State of Texas. Developer has full power and authority to enter into and perform
this Agreement and all documents, instruments and agreements entered into by
Developer pursuant to this Agreement and to carry out the transactions
contemplated hereby. This Agreement and all documents, instruments and
agreements entered into by Developer pursuant to this Agreement constitute the
valid, legal and binding obligations of Developer enforceable in accordance with
their respective terms upon proper execution and delivery thereof by Developer,
subject as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles. This Agreement has been executed and such other
documents, instruments and agreements have been or will be executed by duly
authorized representatives of Developer.

(b) As of the date hereof, there is no petition in bankruptcy or any petition or
answer seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, liquidation or dissolution or similar relief under the U.S.
Bankruptcy Code or any state law filed by or against or, to the best of
Developer’s knowledge, threatened to be filed by or against Developer or its
general partner.

(c) Developer has no actual knowledge of the existence of a criminal
investigation concerning Developer or its partners.

 

15



--------------------------------------------------------------------------------

(d) Neither the execution and the delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement is subject to
any requirement that Developer or, to Developer’s knowledge, General Contractor
obtain any consent, approval or authorization of, or make any declaration or
filing with, any governmental authority or third party which has not been
obtained (other than building permits, certificates of occupancy and operating
permits which Developer or General Contractor will obtain on behalf of Owner) or
which, in any case or in the aggregate, if not obtained or made would have an
adverse effect, financial or otherwise, on the Project or render such execution,
delivery or consummation illegal or invalid.

(e) The holders of direct and indirect interests in Developer as of the date
hereof are set forth on Exhibit I attached hereto and incorporated herein by
reference. The Developer Principals and, to Developer’s knowledge, all of the
holders of a partnership interest in Developer, hold such interest for their own
accounts and not for the account of others, in each case free and clear of all
liens and encumbrances.

(f) To Developer’s knowledge, the factual matters set forth in the Recitals are
true, complete and accurate in all respects.

(g) As of the date hereof, there are no actions, suits, proceedings or
investigations, at law or in equity, or before any governmental agency or other
person, (i) pending against Developer, its partners or the Developer Principals
or (ii) to Developer’s knowledge, threatened against Developer, its partners or
the Developer Principals, which, in any case or in the aggregate, will have a
materially adverse effect on their respective abilities to meet their
obligations in connection with this transaction or have a material adverse
effect on the value, use, operation or occupancy of the Project. Developer shall
deliver or shall cause to be delivered to Owner promptly following receipt
thereof any notice of any action, suit, proceeding or investigation, at law or
in equity, against Developer or its partners which reasonably could have a
material adverse effect on their respective abilities to meet their obligations
in connection with this transaction or have a material adverse effect on the
value, use, operation or occupancy of the Project.

(h) [Intentionally Deleted].

(i) The Property is not dependent upon any other parcel of real estate (other
than public drainage facilities) to satisfy drainage, parking, open space or
other legal requirements under any Requirements.

(j) The Property is a legal parcel which does not include any real estate other
than the Property.

(k) Developer shall obtain a certificate from the Architect confirming that, if
constructed in accordance with the Plans and Specifications, the Project will
comply in all respects with all applicable Requirements (including but not
limited to, the Fair Housing Act to the extent relating to construction and all
covenants, conditions and restrictions, including, without limitation, design
guidelines, applicable to the Project).

 

16



--------------------------------------------------------------------------------

(l) Developer believes that the City of Katy, Texas or Fort Bend County, Texas,
as applicable, and all other applicable governmental authorities shall have
approved the Plans and Specifications for issuance of a land disturbance permit
and building permits for construction of the Improvements (the “Building
Permits”) and shall issue all of the Building Permits in accordance with the
schedule described in Exhibit F attached hereto. Developer has paid, or will pay
on behalf of Owner to the extent provided in the Project Budget, as and when
due, all building permit fees, applicable to the Building Permits. The Building
Permits constitute all of the permits and licenses necessary to authorize
construction of the Improvements substantially in accordance with the Plans and
Specifications. The architectural plans and specifications to be submitted for
approval by the City of Katy, Texas or Fort Bend County, Texas, as applicable,
for purposes of obtaining issuance of the Building Permits shall be the same as
the Plans and Specifications. Developer has delivered to Owner true, correct and
complete copies of the Plans and Specifications and shall deliver to Owner the
Building Permits in accordance with the schedule described in Exhibit F attached
hereto.

(m) The Property is taxed as one or more separate parcel(s) (i.e., not as part
of a larger tax parcel that includes the Property) for real estate tax purposes.

(n) To Developer’s knowledge, the Property is not in violation of any law
applicable to the Property. Developer has neither received nor been threatened
with a notice of violation of any law applicable to the Property.

(o) Pedestrian and vehicular access to the Property is provided by streets which
are contiguous with the Property. There are no special assessments pending or,
to Developer’s knowledge, threatened against or with respect to the Property on
account of or in connection with such public streets, roads or any other public
improvements including, but not limited to, storm and sanitary sewer, water or
other utility lines, curbs, gutters, drainage facilities, sidewalks, lighting
and the like.

(p) To Developer’s knowledge, and except as may have been previously disclosed
in writing to Owner pursuant to the Environmental Report (hereinafter defined),
there are no Hazardous Materials (as defined below) or petroleum underground
storage tanks on or near (except as disclosed in the Environmental Report or any
other environmental report ordered by and provided to Owner prior to the date
hereof) the Property, and Developer has no reason to believe that any such
Hazardous Materials or petroleum underground storage tanks are on or near
(except as disclosed in the Environmental Report or any other environmental
report ordered by and provided to Owner prior to the date hereof) the Property
in either case, which would require, necessitate or require remediation,
cleanup, non-disturbance or any other action pursuant to any Environmental Laws.
Developer has delivered to Owner the following environmental report: “Phase I
Environmental Site Assessment prepared by Terracon Consultants, Inc., dated
June 19, 2012, last updated December 12, 2012, under Terracon Project
No. 92127772” (the “Environmental Report”), which has been or shall be certified
to and in favor of Owner on or before the effective date of this Agreement.
Developer has no reason to believe that the Environmental Report is not true and
correct in all respects. As used in this Agreement, the term “Hazardous
Materials” shall be

 

17



--------------------------------------------------------------------------------

defined to include, without limitation, (i) asbestos or any material composed of
or containing asbestos or urea formaldehyde in any form and in any type;
(ii) polychlorinated biphenyl compounds; (iii) oil hydrocarbons, petroleum,
petroleum products or products containing or derived from petroleum; (iv) any
hazardous or toxic waste, substance, material, smoke, gas or particulate matter,
as presently defined by or for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C.A. Section 9601, et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C.A. Section 1801, et seq.; the
Resource Conversation and Recovery Act, 42 U.S.C.A. Section 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C.A. Section 2601, et seq.; the Federal
Water Pollution Control Act, 33 U.S.C.A. Section 1251, et seq.; and any State of
Texas environmental laws; or any successor to such laws (in existence on the
date this representation is made or updated), or any other federal, state or
local environmental, health or safety statute, ordinance, code, rule,
regulation, order or decree regulating, relating to or imposing liability or
standards concerning or in connection with hazardous or toxic wastes,
substances, material, smoke, gas or particulate matters as now or at any time
hereinafter in effect, or any common law theory based on nuisance or strict
liability (collectively, “Environmental Laws”).

(q) Other than as previously disclosed to Owner by Developer, any previous owner
of the Property, or any other third party, the Property is not (i) designated by
the Secretary of Housing and Urban Development, the Army Corps of Engineers, the
State of Texas or any other governmental or quasi-governmental authority as a
flood plain or wetlands area, or (ii) designated by any other governmental or
quasi-governmental authority as an area subject to environmental or other
regulation that would materially affect the use of the Project as the apartment
complex contemplated by the Plans and Specifications or otherwise for
multifamily residential rental housing.

(r) The Property is benefited by (or will be benefited by prior to Completion)
easements of unlimited duration as are necessary for the Project. No additional
easements are required for the provision of utilities, access, egress and
drainage to or for the benefit of the Property or the Project in connection with
the use and operation of the Project as a multi-family housing development and
related facilities as depicted on the Plans and Specifications.

(s) Developer or General Contractor has obtained, or will obtain on behalf of
Owner prior to starting construction of each component of the Project, the
Building Permits (which shall be obtained by the date provided in the schedule
described in item (l) of this Section) and all other permits, licenses, waivers,
consents, approvals and authorizations, and Developer or General Contractor has
made, or will make in a timely fashion, all material registrations,
qualifications, designations, declarations and filings required (collectively,
the “Approvals”) for each component of the Project, so that General Contractor
may construct the Improvements and, subject only to the issuance of customary
temporary or permanent certificates of occupancy by the City of Katy, Texas or
Fort Bend County, Texas, as applicable, and any other necessary operating
permits, the Project can be operated as an apartment complex and related
facilities as depicted on the Plans and Specifications. As of the date hereof,
Developer has no reason to believe that such certificates of occupancy will not
be issued in the ordinary course of business

 

18



--------------------------------------------------------------------------------

following completion of construction of the Improvements. All of the Approvals
for each component of the Project are, or prior to the commencement of
construction of each component of the Project will be, in full force and effect
and no cancellation or suspension of any of them is or will be threatened.
Developer has delivered (or has caused to be delivered) to Owner true, correct
and complete copies of the Approvals received by Developer or the General
Contractor on or before the date hereof. Developer shall promptly deliver (or
cause to be delivered) to Owner true, correct and complete copies of all
Approvals thereafter received by Developer or General Contractor promptly upon
receipt thereof by Developer or General Contractor. Without limiting the
foregoing, Developer has delivered to Owner a true, complete and correct copy of
the final site plan for the Project as approved by all applicable authorities
and attached hereto as Exhibit G.

(t) The Construction Contract provides for the General Contractor to perform all
construction work for the Project for a guaranteed maximum price. Owner has
delivered or shall deliver to Developer a true, correct and complete copy of the
executed Construction Contract. Developer shall deliver to Owner, on request, a
true, correct and complete list and copy of each subcontract and material supply
contract to which Developer is a party or has been provided a copy, as required
by Owner.

(u) Upon their issuance, the liability insurance policies required under this
Agreement shall name Owner and Construction Lender as additional insured
parties. Promptly following issuance thereof, Developer shall deliver to Owner
true, correct and complete copies of all of such insurance policies.

(v) No broker, finder, agent or other intermediary has been employed by or on
behalf of Developer or any of its Affiliates in connection with the negotiation
or consummation of this Agreement or any of the transactions contemplated
hereby, and no such party has any right or claim to any commission, finder’s fee
or similar amount payable as a result of any act of, or engagement of, such
party by Developer or any of its Affiliates. Developer hereby indemnifies Owner
against all liabilities and expenses (including, without limitation, attorneys’
fees and costs), in connection with any claims for commission, fee,
compensation, or otherwise, for the bringing about of this transaction, or the
consummation hereof, which may be made against Owner, as a result of any acts of
Developer or any Developer Affiliate. Developer’s obligation to indemnify Owner
in this Section 5(v) shall survive the expiration or termination of this
Agreement.

(w) Neither Developer nor any of its Affiliates has received any notice of
condemnation or of eminent domain proceedings or negotiations for the purchase
of any of the Land or the Project in lieu of condemnation, and no condemnation
or eminent domain proceedings or negotiations have been commenced or, to the
best of their knowledge, threatened in connection with the Property or the
Improvements which would have a material and adverse effect on the value of the
Project or on the continued utilization of the Project as an apartment complex
or in accordance with the Plans and Specifications.

(x) All utility services, including, but not limited to, storm and sanitary
sewer, water, electric power, gas, cable television and telephone service are,
or will be prior to

 

19



--------------------------------------------------------------------------------

Completion, available to the Property in form and with capacity sufficient for
the useful enjoyment and operation of the Project and no unpaid assessments,
impact fees, development fees, tap-on fees or recapture costs are payable in
connection therewith except charges for which provision has been made in the
Project Budget.

(y) Promptly upon its receipt, but in no event later than five (5) days after
receipt, Developer shall provide Owner with true, accurate and complete copies
of any notice of any material default or of any matter or event which will, with
the lapse of time or the giving of notice or both, become a material default
under any service or other contract to which Developer or Owner is a party or by
which any of their assets are bound; neither Developer nor any Affiliate of
Developer has received any notice of any violation of any building, health and
safety code or other governmental regulation which has not been fully corrected.

(z) Upon Completion, all temporary or permanent certificates of occupancy and
other consents and approvals required from the City of Katy, Texas or Fort Bend
County, Texas, as applicable, and other governmental authorities and
associations and boards with jurisdiction over the Project shall have been
issued and be in full force and effect without the presence or existence of any
unsatisfied conditions or requirements with respect thereto, and true, correct
and complete copies of such consents, approvals and certificates of occupancy
shall have been delivered to Owner.

(aa) Developer shall not at any time use, store or keep at the Project any
Hazardous Materials, except those customarily and prudently used in construction
or operation of projects similar to the Project and in compliance with all
Environmental Laws.

(bb) Developer represents and warrants that (i) all of the partnership interests
of Developer are owned as set forth in Section 5(e), (ii) Developer is
classified as a limited partnership for Federal income tax purposes and
(iii) Developer’s U.S. employer identification number is 38-3859277. Developer
covenants that it will not take any action (or fail to take any action, as the
case may be) that would cause the representation in this clause (bb) to fail to
be true throughout the term of this Agreement.

Article 6. Termination

6.1 Events of Default. Unless earlier terminated by the express provisions
hereof, this Agreement shall continue in full force and effect from the date
hereof until Completion of the Project. Notwithstanding the foregoing, this
Agreement may be terminated by Owner upon the occurrence of any of the following
events (“Event(s) of Default”):

(a) The removal of Affiliate Member as a Member of Owner or as the “Operating
Member” with “Cause” (as such term is defined in the Joint Venture Agreement)
pursuant to the Joint Venture Agreement. Without limiting the foregoing, the
removal of Affiliate Member as the “Operating Member” (as such term is defined
in the Joint Venture Agreement) without “Cause” in accordance with Section 6.7
of the Joint Venture Agreement, shall not constitute an event of Default under
this Agreement.

 

20



--------------------------------------------------------------------------------

(b) The termination of the Joint Venture Agreement.

(c) The failure of Developer to cause Completion (with the exception of
completion of Punchlist Items, out-of-season landscaping and landscaping deemed
to be imprudent during drought conditions) to occur by the Completion Date.

(d) A breach by the Developer of any of the obligations described in this
Agreement other than the obligation described in Section 6.1(b), which breach
continues for twenty (20) days after notice by Owner to the Developer of such
failure; provided that, if such breach cannot be cured within twenty (20) days,
and Developer is in good faith actively pursuing a cure, such breach shall not
be an Event of Default provided such breach is cured within one hundred twenty
(120) days after notice by Owner as aforesaid.

(e) In the event that (i) the Developer shall make an assignment for the benefit
of creditors, or apply for the appointment of a trustee, liquidator or a
receiver of any substantial part of its assets, or shall commence any proceeding
relating to itself under any bankruptcy, reorganization, arrangement or similar
law; or (ii) if any such application is filed or proceeding is commenced against
the Developer and the Developer indicates its consent thereto, or an order is
entered appointing any such trustee, liquidator or receiver or approving a
petition in any such proceedings and such order remains in effect for more than
60 days; or (iii) if the Developer shall admit, in writing, its inability to pay
its debts as they become due.

(f) If the Developer shall be dissolved.

6.2 Termination. If any of the above Events of Default shall occur, and in the
case of an Event of Default under Section 6.1(d) if Developer has not sooner
cured such Event of Default, Owner shall have the right, in its sole discretion,
on behalf of Owner, to terminate this Agreement by written notice to Developer,
whereupon this Agreement shall immediately terminate, and no further payments of
any fees payable pursuant to Article 4 shall be payable other than Development
Fees earned and accrued prior to such termination. Further, in the event of any
such termination, Developer and its Affiliates shall be relieved of any further
obligation hereunder, except to the extent of any: (a) indemnity obligation set
forth in this Agreement; or (b) obligation of Developer to pay for Construction
Cost Overruns arising: (i) prior to the date of termination of this Agreement
under this Section 6.2, or (b) after the date of termination of this Agreement
under this Section 6.2, but relating to expenditures occurring prior to the date
of termination hereof, all of which shall survive the expiration or termination
of this Agreement.

6.3 Termination Upon Sale. In the event of the direct or indirect sale by Owner
of any portion of the Project, this Agreement shall automatically be terminated
as to the portion of the Project so affected and any unpaid compensation of the
Developer shall be equitably adjusted.

Article 7. Notices

Any and all notices and other communications required or permitted under this
Agreement shall be deemed adequately given only if in writing delivered either
in hand, by mail or by expedited commercial carrier which provides evidence of
delivery or refusal, addressed to

 

21



--------------------------------------------------------------------------------

the recipient, postage prepaid and registered with return receipt requested, if
by mail, or with all freight charges prepaid, if by commercial carrier. All
notices and other communications shall be deemed to have been given for all
purposes of this Agreement upon the date of receipt or refusal. All such notices
and other communications shall be addressed to the parties at their respective
addresses set forth below or at such other addresses as any of them may
designate by notice to the other parties.

Notices to the Developer shall be addressed to:

Trinsic Residential Group

3100 Monticello Avenue, Suite 900

Dallas, Texas 75205

Attention: Brian J. Tusa

with a copy to:

Stutzman, Bromberg, Esserman & Plifka, PC

2323 Bryan Street, Suite 2200

Dallas, Texas 75201-2689

Attention: John J. Reoch, Jr., Esq.

Notices to Owner shall be addressed to:

c/o Trinsic Residential Group

3100 Monticello Avenue, Suite 900

Dallas, Texas 75205

Attention: Brian J. Tusa

with a copy to:

GGT Grand Lakes Holdings, LLC

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: John McRae

Attention: John Starr

 

22



--------------------------------------------------------------------------------

with a copy to:

GGT Grand Lakes Holdings, LLC

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Senior Vice President, Legal

and a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 200

Orlando, Florida 32801

Attention: Joaquin E. Martinez, Esq.

Article 8. Miscellaneous

8.1 Successor and Assigns. The agreements contained herein shall be binding upon
and inure to the benefit of the permitted successors and assigns of the
respective parties hereto. The Developer shall not mortgage, pledge, sell,
assign, hypothecate, or otherwise encumber, transfer or permit to be transferred
in any manner or by any means whatsoever whether voluntarily or by operation of
law, all or any part of its interest in this Agreement.

8.2 Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the state in which the Property is located.

8.3 Severability. If for any reason any provision of this Agreement is
determined to be invalid, or unenforceable in any circumstance, such invalidity
or unenforceability shall not impair the effectiveness of the other provisions
in this Agreement or, to the extent permissible, the effectiveness of such
provision in other circumstances.

8.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement binding on the
parties hereto.

8.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein and
supersedes all prior understandings or agreements between the parties.

8.6 Titles. Titles of provisions of this Agreement are for descriptive purposes
only and shall not control or alter the meanings of this Agreement as set forth
in the text.

8.7 Further Assurances. The parties agree to execute and deliver such further
instruments and do such further acts and things as may be required to carry out
the intent and purposes of this Agreement.

8.8 Consent to Jurisdiction. The Developer consents to the personal jurisdiction
of the federal and state courts of the state in which the Property is located
and agrees that service of

 

23



--------------------------------------------------------------------------------

process may be made upon the Developer by certified mail, return-receipt
requested, or in any other manner permitted by law. The Developer agrees not to
assert in any action brought in any such court that such action is brought in an
inconvenient forum, or otherwise make any objection to venue or jurisdiction.

8.9 Waiver of Jury Trial. Each of the parties hereto waives trial by jury in any
litigation, suit or proceeding between them in any court with respect to, in
connection with or arising out of this Agreement, or the validity,
interpretation or enforcement thereof.

8.10 Amendments. No amendment or modification of this Agreement shall be
effective unless reflected in a document executed and delivered by all parties
hereto.

8.11 Remedies Cumulative. All rights, privileges and remedies afforded the
parties by this Agreement shall be cumulative and not exclusive, and the
exercise of any one of such remedies shall not be deemed to be a waiver of any
other right, remedy or privilege provided for herein or available at law or
equity.

8.12 Gender. The use herein of (i) the singular number shall be deemed to mean
the plural, (ii) the masculine gender shall be deemed to mean the feminine or
neuter and (iii) the neuter gender shall be deemed to mean the masculine or
feminine whenever the sense of this Agreement so requires.

8.13 Exculpation. Owner’s liability pursuant to this Agreement is limited to
Owner’s interest in the Property and Owner (but not Developer or any Affiliate
of Developer) is exculpated from any personal liability hereunder.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

OWNER

GGT TRG GRAND LAKES TX, LLC,

a Delaware limited liability company

By:  

TRG GRAND CORNER, L.P.,

a Delaware limited partnership,

its Operating Member

  By:  

TRG-Grand Corner GP, LLC,

a Delaware limited liability company,

its general partner

    By:  

/S/ Brian J. Tusa

      Brian J. Tusa, President DEVELOPER

TRINSIC RESIDENTIAL GROUP, LP,

a Delaware limited partnership

By:  

/S/ Brian J. Tusa

Name:   Brian J. Tusa Title:   Managing Member

 

25



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B

EXISTING PLANS AND SPECIFICATIONS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C

PROJECT BUDGET

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT D

INTERIM PROGRESS REPORT

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT E

INTENTIONALLY OMITTED

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT F

PERMITS SCHEDULE

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT G

FINAL SITE PLAN

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT H

INTENTIONALLY DELETED

EXHIBIT I

OWNERSHIP OF DEVELOPER

[Omitted as not necessary to an understanding of the Agreement]